DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6 and 8-11) in the reply filed on 14 June 2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018166819, filed on 6 September 2018.

Information Disclosure Statement
The information disclosure statement filed 1 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, JP2015-85754, EP3064374, CN105682942, WO2014/181705, EP2801486, and CN104139671 were listed on the information disclosure statement with no legible copy attached. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asayama (US20110198006).
Regarding claim 1, Asayama discloses a pneumatic tire, comprising:
a tread portion (“tread portion” (3));
a belt layer disposed in the tread portion (“belt layer” (5));
and a belt cover layer disposed on an outer side in a tire radial direction of the belt layer (“reinforcement laminated portion” (10)), the belt cover layer comprising:
two layers of full covers disposed between shoulder regions on both sides in a tire width direction and layered in the tire radial direction (“outermost layer” (10a) and (“wide layer” (10c));
and a narrow cover formed with a width in the tire width direction narrower than widths of the full covers (“layer” (10b), [0029, 0033], in that wide layer (10c) can have a width greater than that of the belt layer (5) while the outermost layer (10a) is only wide enough to cover the layer (10b)),
the narrow cover being disposed at a position between the two layers of the full covers and on an inner side in the tire width direction than the shoulder regions (Fig 1-2).
	Regarding claim 2, Asayama discloses all limitations of claim 1 as set forth above. Additionally, Asayama discloses that the narrow cover has the width in the tire width direction in a range from not less than 5 mm to not greater than 40 mm (Fig 1 and [0028], in that Fig 1 shows an embodiment of layer 10b where it has 11 cords with the spacing between cords being less than that of the cords themselves and [0028] describes the cords as having a diameter between 0.5 and 0.8 mm).
	Regarding claim 4, Asayama discloses all limitations of claim 1 as set forth above. Additionally, Asayama discloses that the full covers and the narrow cover are formed by spirally winding each of band-like belt cover materials around a tire rotation axis, and the belt cover materials that form the full covers and each of the belt cover materials that form the narrow cover are an identical type ([0028]).
	Regarding claim 5, Asayama discloses all limitations of claim 1 as set forth above. Additionally, Asayama discloses that the narrow cover is disposed across a tire equatorial plane in the tire width direction (Fig 1).
	Regarding claim 6, Asayama discloses all limitations of claim 1 as set forth above. Additionally, Asayama discloses that main grooves extending in a tire circumferential direction are formed in the tread portion (“main grooves” (8)), and a plurality of land portions are defined by the main grooves (“land portions” (9)), and at least a part of the narrow cover is positioned on an inner side in the tire radial direction of the land portion closest to a tire equatorial plane among the plurality of land portions (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama (US20110198006) in view of Himuro (US5885384).
Regarding claim 2, Asayama discloses all limitations of claim 1 as set forth above. Additionally, Asayama discloses that the narrow cover has the width in the tire width direction in a range from not less than 5 mm to not greater than 40 mm (Fig 1 and [0028], in that Fig 1 shows an embodiment of layer 10b where it has 11 cords and [0028] describes the cords as having a diameter between 0.5 and 0.8 mm). Asayama is considered to anticipate all limitations of claim 2 as set forth above; however, in the alternative, if Asayama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the narrow cover have the width in the tire width direction in a range from not less than 5 mm to not greater than 40 mm, as Himuro, which is within the tire tread art, teaches a tire with a centered land portion (“rib-shaped land portion” (23)) located on the tire equatorial plane (Fig 1) with a width of 20 mm (Table 1) for the benefit of reduced pattern noise and improved performance in both straight running and steering (C7 L30-41). The combined teaching of Himuro’s 20 mm width “rib-shaped land portion” (23) with Asayama’s teaching that the “reinforcement layer portion” (10) has a distance (a) to the groove wall (meaning the distance to the “outermost layer” (10a) that covers the ends of “layer” (10b) and therefore is also the distance to the edges of “layer” (10b), Fig 2) of between 1.0 to 3.0 mm ([0030]) would result in a “layer” (10b) length of between 14 to 18 mm, which is within the claimed range of not less than 5 mm to not greater than 40 mm. 
Regarding claim 3, Asayama discloses all limitations of claim 1 as set forth above. However, while Asayama does not explicitly disclose that the narrow cover has the width in the tire width direction in a range from not less than 5% to not greater than 30% of a width of the belt cover layer in the tire width direction, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority date to do so, as Himuro, which is within the tire tread art, teaches a tire with a tire tread width of 200 mm (C8 L20-21) with a centered land portion (“rib-shaped land portion” (23)) located on the tire equatorial plane (Fig 1) with a width of 20 mm (Table 1) for the benefit of reduced pattern noise and improved performance in both straight running and steering (C7 L30-41). The combined teaching of Himuro’s 20 mm width “rib-shaped land portion” (23) on a tire with a tread width of 200 mm (the tire tread width being the width of Asayama's “belt layer” (5) (Fig 2) and “wide layer” (10c) covering the “belt layer” (5) ([0033])) with Asayama’s teaching that the “reinforcement layer portion” (10) has a distance (a) to the groove wall (meaning the distance to the “outermost layer” (10a) that covers the ends of “layer” (10b) and therefore is also the distance to the edges of “layer” (10b), Fig 2) of between 1.0 to 3.0 mm ([0030]) would result in a “layer” (10b) length of between 14 to 18 mm or alternatively between 7.0% and 9.0% of the belt cover layer width, which is within the claimed range of not less than 5% to not greater than 30%.
Regarding claim 8, modified Asayama teaches all limitations of claim 2 as set forth above. Additionally, as the combined teaching of Himuro’s 20 mm width “rib-shaped land portion” (23) on a tire with a tread width of 200 mm (the tire tread width being the width of Asayama's “belt layer” (5) (Fig 2) and “wide layer” (10c) covering the “belt layer” (5) ([0033])) with Asayama’s teaching that the “reinforcement layer portion” (10) has a distance (a) to the groove wall (meaning the distance to the “outermost layer” (10a) that covers the ends of “layer” (10b) and therefore is also the distance to the edges of “layer” (10b), see Fig 2) of between 1.0 to 3.0 mm ([0030]) would result in a “layer” (10b) length of between 14 to 18 mm or alternatively between 7.0% and 9.0% of the belt cover layer width,  modified Asayama teaches that the narrow cover has the width in the tire width direction in a range from not less than 5% to not greater than 30% of a width of the belt cover layer in the tire width direction.
Regarding claim 9, modified Asayama teaches all limitations of claim 8 as set forth above. Additionally, Asayama teaches that the full covers and the narrow cover are formed by spirally winding each of band- like belt cover materials around a tire rotation axis, and the belt cover materials that form the full covers and each of the belt cover materials that form the narrow cover are an identical type ([0028]).
	Regarding claim 10, modified Asayama teaches all limitations of claim 9 as set forth above. Additionally, Asayama teaches that the narrow cover is disposed across a tire equatorial plane in the tire width direction (Fig 1).
	Regarding claim 11, modified Asayama teaches all limitations of claim 10 as set forth above. Additionally, Asayama teaches that main grooves extending in a tire circumferential direction are formed in the tread portion (“main grooves” (8)), and a plurality of land portions are defined by the main grooves (“land portions” (9)), and at least a part of the narrow cover is positioned on an inner side in the tire radial direction of the land portion closest to a tire equatorial plane among the plurality of land portions (Fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749